428 Pa. 552 (1968)
Walker, Appellant,
v.
Ohio River Company.
Supreme Court of Pennsylvania.
Argued January 11, 1968.
March 15, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*553 Harry Alan Sherman, with him S. Eldridge Sampliner, for appellant.
Anthony J. Polito, with him Harold R. Schmidt, and Rose, Schmidt & Dixon, for appellee.
OPINION PER CURIAM, March 15, 1968:
Judgment affirmed on the opinion of Judge SMART, as reported in 44 Pa. D. & C. 2d 200 (1967).
Mr. Justice MUSMANNO dissents.